DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/916,151 filed on 2 March 2016, now U.S. Patent 10,546,326 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This communication is in response to the application filed on 30 December 2019 and the preliminary amendment filed 30 October 2020. Claims 1-100 have been canceled and claims 101-120 have been added; therefore, claims 101-120 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application Nos. 61/883,180, filed on 26 September 2013, 61/801,323, filed 15 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 30 December 2019, 11 March 2020, 10 July 2020, 15 January 2021, and 19 March 2021 were filed after the mailing date of the application on 30 December 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The Examiner reminds Applicant of the recommended aids to the duty to disclose, per MPEP 2004, item #13, “Aids to Compliance With Duty of Disclosure":
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."

Claim Objections
Claim 111 is objected to because of the following informalities: it appears that “uses” at the final element of claim 111 should be “users”. Appropriate correction is required.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 103 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 101-120 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for computerized distribution of content by way of a content management system comprising: receiving an identity for a first individual user; receiving from a content provider, content meta-data and business preference information, the content meta-data comprising one or more identities of a provider, an author, or a subject of the content; utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user, wherein the user preference information includes at least a first assertion comprising a forward-looking declaration of the first individual user's intention to take future action related to the provider, the author, or the subject of content and utilizing the identity of the first individual user to derive business preference fit data by determining a degree to which the first individual user satisfies the business preference information; and provisioning the content to the first individual user in accordance with the business preference fit data.
Independent claim 110 is similar to claim 101, except directed to a group of users, i.e., a method for computerized management of content by way of a content management system, comprising: receiving an identity from each of a plurality of individual users; receiving an identity from each of a plurality of individual users; receiving from a content provider content meta-data and business preference information, the content meta-data comprising one or more identities of the provider, an author, or a subject of the content; grouping the plurality of individual users into a shared content group to generate shared content group preference information by aggregating individual user preference information of each of the individual users in 
Independent claim 115 is also similar, except focusing on a “champion” (i.e., a content author – e.g., of the provided content – see dependent claim 109) since indicating a method for computerized distribution of content by way of a content management system comprising: receiving an identity for an individual user; receiving an identity for a champion, wherein the champion is the author of content; receiving from a content provider, content meta-data and business preference information pertaining to the content, the content meta-data comprising an identity of the champion and an identity of a subject of the content; utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user; utilizing the identity of the champion to access champion preference information provided and/or authorized by the champion; deriving champion fit data as an aggregation of the individual user preference information, the champion preference information, and the subject of the content; 
The claim elements may be summarized as the idea of provisioning content based on the fit data between the content provider/author and the user(s); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping(s) of subject matter per the 2019 PEG.
Examples of the use of future intent to provide content is ubiquitous and often derided – e.g., “would you like fries with that” or “would you like to super-size that” are specific examples of using a customer’s intent to purchase being used to provide an upsell or cross-sell by a clerk or salesperson. However, this/these example(s) encompass what the claims require – the user intending to purchase has been identified, the content provider has indicated preference information (e.g., the size or complementary product(s) being offered), and the clerk/salesperson is utilizing that information to estimate or determine a preference fit such that the upsell or cross-sell is provisioned to the customer.
The dependent claims (claims 102-109, 111-114, and 116-120) appear to merely limit the application of the abstract idea since indicating the data used (i.e., user 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the use of computers, but only based for computerized management of content by way of a content management system, since there appears to be no computer involved other than the preamble indication of intended use or field of use.
The computerized management (even if actually required) is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. The use of a forward-looking declaration as an assertion of intent for future action is merely naming the particular data being collected as part of the general abstract idea. 
  The additional element(s) do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely adding “apply it” or the equivalent to common sales, marketing, or advertising practices.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, only limit the application of the idea and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 101-102, 104-108, 110, 113-117, and 119-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison).

Claim 101: Robison discloses a method for computerized distribution of content by way of a content management system comprising:
receiving an identity for a first individual user (see at least, e.g., Robison at ¶¶ 0109, “user identifying data” defined, 0042-0043, receiving user identifying data, 0089-0090, a user such as a celebrity or nonprofit using the system to concatenate information pairings to users that follow, or are associated in some manner – such as via social media, e.g., an influencer on social media concatenating information to followers; citation by number only hereinafter);
receiving from a content provider, content meta-data and business preference information, the content meta-data comprising one or more identities of a provider, an author, or a subject of the content (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”);
utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”, 
provisioning the content to the first individual user in accordance with the business preference fit data (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”).

Claim 102: Robison discloses the method of claim 101 wherein provisioning the content to the first individual user in accordance with the business preference fit data is further provisioned in accordance with the user preference information (Robison at 

Claim 104: Robison discloses the method of claim 101 further comprising: generating an integrity rating that is indicative of a correlation between the first individual user's action and the first assertion (Robison at 0026-0027, 0080, 0084). 

Claim 105: Robison discloses the method of claim 101 further comprising: identifying an action by the first individual user that matches the first assertion (Robison at 0026-0027, 0080, 0084), and crediting an account associated with the first individual user (Robison at 0090-0091, 0108, points credited based on actions). 

Claim 106: Robison discloses the method of claim 101 further comprising:
receiving an identity from each of a plurality of individual users in addition to the first individual user (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group);
grouping the first individual user and the plurality of individual users into a shared content group to generate shared content group preference information by aggregating individual user preference information of each of the individual users in the shared content group wherein the shared content group preference information includes at least a first shared assertion comprising a forward-looking declaration of the shared content group's intention to take future action related to the provider, the 
provisioning the content to the individual users in the shared content group in accordance with the business preference fit data (Robison at 0089-0091, followers and users to whom concatenated information is promoted). 

Claim 107: Robison discloses the method of claim 101 further comprising:
utilizing the business preference fit data to permit one or more of filtering, prioritizing or modifying the content in its provision to the first individual user (Robison at 0025 and 0077, rankings used to sort, as prioritizing, 0089-0091, followers and users to whom concatenated information is promoted as filtering). 

Claim 108: Robison discloses the method of claim 101 further comprising: accepting an input from the first individual user indicating rejection of content by the first individual user (Robison at 0088, statistics for activities and promotions, 0089, ranking and metrics related to concatenation related to celebrity – where this data must, of necessity, include rejection data). 



Claim 113: Robison discloses the method of claim 110 further comprising: accepting an input indicating rejection of the content by an individual user in the shared content group (Robison at 0088, statistics for activities and promotions, 0089, ranking and metrics related to concatenation related to celebrity – where this data must, of necessity, include rejection data). 

Claim 114: Robison discloses the method of claim 110 wherein the shared content group preference information further comprises an assertion comprising a forward-looking declaration of the shared content group's intention to take a future action related to the provider, the author, or the subject of the content (Robison at 0089-0091, followers and users to whom concatenated information is promoted – the declaration being the declaration to follow, and/or the required association of social media and/or the nonprofit so as to provision concatenated information pairings to the user(s)). 

Claim 115: Robison discloses the method for computerized distribution of content by way of a content management system comprising:

receiving an identity for a champion, wherein the champion is the author of content (Robison at 0109, 0089, follower of celebrity – the celebrity, as “champion” must be identified);
receiving from a content provider, content meta-data and business preference information pertaining to the content, the content meta-data comprising an identity of the champion and an identity of a subject of the content (Robison at 0089-0091);
utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user (Robison at 0089-0091);
utilizing the identity of the champion to access champion preference information provided and/or authorized by the champion (Robison at 0089-0091);
deriving champion fit data as an aggregation of the individual user preference information, the champion preference information, and the subject of the content (Robison at 0089-0091); and
providing to the content provider the champion fit data to permit the provision of the content to the first individual user, wherein the provision of the content to the first individual user comprises filtering, prioritizing, modifying and/or delivery of the content in whole or in part to the first individual user (Robison at 0025 and 0077, rankings used to sort, as prioritizing, 0089-0091, followers and users to whom concatenated information is promoted as filtering). 



Claim 117: Robison discloses the method of claim 115 further comprising: crediting an account associated with the champion upon the one or more of filtering, prioritizing, or modifying the content in its provision to the first individual user or upon the provisioning of the content to the first individual user (Robison at 0090-0091, 0108, points credited based on actions). 

Claim 119: Robison discloses the method of claim 115 wherein the individual user preference information further comprises an assertion comprising a forward-looking declaration of the individual user's intention to take a future action related to the subject of the content (Robison at 0014, 0042, 0071, 0080, 0084, including action by the user, such as by clicking a “Take Action” button which presents content based on this indication of intent to act, and the user can choose which content to respond to, and Robison at 0089, the users indication of following the celebrity being a forward-looking declaration of action, the action being at least following the celebrity). 

Claim 120: Robison discloses the method of claim 115 further comprising:

grouping the individual user and the one or more of additional individual users into a shared content group of users (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings”, 0091, “users to whom the nonprofit promoted concatenated information pairings”);
utilizing the identity of each individual user in the shared content group to access user preference information provided and/or authorized by the users in the shared content group (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”);
generating shared content group preference information by aggregating user preference information of each of the users in the shared content group (Robison at 0089-0091, followers and users to whom concatenated information is promoted); and
wherein deriving champion fit data is further performed as an aggregation of the shared content group preference information (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison).

Claim 103: Robison discloses the method of claim 101 but does not appear to explicitly disclose wherein the first assertion may be qualified with a probability and/or a condition (the Examiner notes that there is no positive recitation herein of using a probability or condition; therefore, no limitation is found). Where Robison does not appear to indicate an intention as a probability or as conditioned or conditional, the Examiner notes that there are only two physically or logically available possibilities – that the user states an absolute intention (i.e., 100% positive assurance of an action, regardless of conditions), or that the user state a probability or conditional intention (e.g. stating odds, a proportion, ratio, etc., including as conditional on some other information or occurrence), where any probability or condition that can be understood from the declaration may be considered in the same manner as an absolute statement; therefore, the expectation of success 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the only limited possibilities available in order to qualify an assertion with a probability and/or condition.
The rationale for combining in this manner is that qualifying an assertion with a probability and/or condition would be obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, and since the expectation of success appears the same, the motivation for using each statement type is the same – success is expected, as explained above.

Claims 109 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison) in view of Pasila (U.S. Patent Application Publication No. 2014/02145541).

Claim 109: Robison discloses the method of claim 101 but does not appear to explicitly disclose further comprising: receiving from a champion, registered as a second individual user, content regarding one or more products, the content comprising information pertaining to at least a first specified goods and services provided by a goods and services provider, and wherein the content provisioned to the first individual user includes the content received from the champion regarding the one or more products. Where Robison discloses “items” as promoted via the concatenating, these items are described as news and/or “web accessible content” items (Robison at 0041-0042, 0082, citing to 0042), it is not explicit that the item may be a product, such as goods or services. However, Pasila teaches identifying characteristics of an element that a celebrity may be advertising, such as on a web page (Pasila at 0050) so as to enable context based targeting, user information based targeting, and merchant based information targeting, so that “the content … is likely to be of relevance to the user”, and “enables the targeting of advertisements for only those products in stock” so as to not mislead (Pisala at 0070). Therefore, the Examiner understands and finds that the champion (or celebrity) information pertaining to a product, including goods or services is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide relevant context, user, and merchant based targeting that does not mislead.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content 
The rationale for combining in this manner is that the champion/celebrity information pertaining to a product, including goods or services is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide relevant context, user, and merchant based targeting that does not mislead as explained above.

Claim 112: Robison discloses the method of claim 110, but does not appear to explicitly disclose wherein the shared content group preference information further comprises a determination of whether individual users in the shared content group are in virtual and/or physical proximity to one another. Where the groups in Robinson may be in virtual proximity (Applicant defined as “A plurality of Users consuming the same Content at the same time”, see Applicant ¶ 0126) since operating in real-time (Robison at 0070) (e.g., the users may be viewing the same show), it is not apparently explicit. Nevertheless, Pasila discloses physical proximity as based on the user(s) being proximate to a specific location (Pasila at 0035), so as to enable context based targeting, user information based targeting, and merchant based information targeting, so that “the content … is likely to be of relevance to the user”, and “enables the targeting of advertisements for only those products in stock” so as to not mislead (Pisala at 0070). Therefore, the Examiner understands and finds that sharing content based on virtual and/or physical proximity is applying a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the products of Pasila in order to share content based on virtual and/or physical proximity so as to provide relevant context, user, and merchant based targeting that does not mislead.
The rationale for combining in this manner is that sharing content based on virtual and/or physical proximity is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide relevant context, user, and merchant based targeting that does not mislead as explained above.

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison) in view of Madara’s Ghost, Display Alternative Content for User’s with AdBlockers, dated 24 December 2011, downloaded 14 June 2021 from https://stackoverflow.com/questions/8625514/display-alternative-content-for-users-with-adblockers (hereinafter, Madara’s Ghost).

Claim 111: Robison discloses the method of claim 110 further comprising:

Robison, however, does not appear to explicitly disclose grouping one or more individual users of the shared content group whose corresponding individual user content fit data falls below a predetermined threshold into a shared content sub- group; and provisioning to the individual uses in the shared content sub-group alternate content to the content provisioned to the shared content group. Madara’s Ghost post at Stackoverflow.com, though, teaches displaying alternative content to users that use AdBlocker software (Madara’s Ghost at 1, but continuing through the post stream) so as to encourage viewing of other content, such as unobtrusive, high quality ads (as an example – see Madara’s Ghost at 1, the alternative content indicated), where content fit data falling below a threshold may be content fit not accepting AdBlocker software – the claimed “business preference fit” can literally be ANY fit information or criteria. Therefore, the Examiner understands and finds that providing alternative content based on content fit below a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to encourage viewing of other content.

The rationale for combining in this manner is that providing alternative content based on content fit below a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to encourage viewing of other content as explained above.

Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison) in view of Al-Zaben (U.S. Patent Application Publication No. 2013/0157614).

Claim 118: Robison discloses the method of claim 115 but does not appear to explicitly disclose wherein deriving champion fit data further comprises: receiving, from a third-party, verification data pertaining to the champion and utilizing the verification data in the derivation of the champion fit data. However, Al-Zaben teaches providing professional verification data, which may vary according to the type of profession, but confirms the credential(s) of the profession, including a celebrity (Al-Zaben at 0074) so as to confirm a billing rate for the celebrity (champion) (Al-Zaben at 0003, 0022), i.e., a payout amount for the champion, the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the identity verification of Al-Zaben in order to verify champion data so as to confirm a billing rate and assure identity.
The rationale for combining in this manner is that verifying champion data is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to confirm a billing rate and assure identity as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622